 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9    CARL DEAN EDWARDS,                               Case No. 3:17-cv-00148-LRH-WGC
10                       Petitioner,                   ORDER
11           v.
12    WARDEN FILSON, et al.,
13                       Respondents.
14

15          In this dismissed action, petitioner has filed a document titled "Petition for C.O.A. from

16   Nevada Supreme Court's Summary Dismissal of Criminal Appeal 16-69746 and for Order to

17   Produce via Televideo from NDOC" (ECF No. 25). Respondents have filed an opposition (ECF

18   No. 27). Petitioner then has filed a document titled "Notice of Petitioner's Intent to Appeal from

19   U.S. District Court's July 1, 2019 Summary Dismissal of Nevada Supreme Court Appeal 16-

20   69746 and Pet. COA" (ECF No. 28). The court denies petitioner's motion.

21          I.      Procedural Background

22          Petitioner initially filed a habeas corpus petition pursuant to 28 U.S.C. § 2254 that

23   challenged two different judgments of conviction, each from a different state district court. ECF

24   No. 7. That petition was not permitted under Rule 2(e) of the Rules Governing Section 2254

25   Cases in the United States District Courts. The court directed him to file an amended petition that

26   challenged only one judgment of conviction. ECF No. 6.

27          Petitioner then filed an amended petition. ECF No. 8. The court directed petitioner to

28   show cause why the court should not dismiss the action as untimely under 28 U.S.C.
                                                       1
 1   § 2244(d)(1). Petitioner filed a response. ECF No. 11. Petitioner did not persuade the court, and

 2   the court dismissed the action as untimely on September 24, 2018. ECF No. 21. The copy of the

 3   order that the court sent to petitioner was returned in the mail because he refused to accept it.

 4   ECF No. 23.

 5            II.      Discussion

 6            By the title of petitioner's petition for certificate of appealability (ECF No. 25), it would

 7   appear that petitioner is trying to appeal the decision of the Nevada Supreme Court in Edwards v.

 8   State, No. 69746. 1 If that is what petitioner is trying to do, then this court does not have appellate

 9   jurisdiction over the Nevada Supreme Court. District of Columbia Court of Appeals v. Feldman,

10   460 U.S. 462, 476, 483 n.16 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923). 2

11            Respondents treat the petition (ECF No. 25) as a motion under Rule 60(b) of the Federal

12   Rules of Civil Procedure. The court agrees with respondents that petitioner has not demonstrated

13   any reason for relief from the judgment.

14            First, petitioner presents a history of this case that is inaccurate. He has listed several

15   items that he has filed and stated that he received no response from the clerk of this court or

16   counsel for respondents. However, petitioner has been refusing the mail that both the court and

17   counsel for respondents have sent him. Ex. A, B, C (ECF No. 27-1, 27-2, 27-3). The court

18   agrees with respondents that petitioner's refusal to accept mail is not a mistake, inadvertence,

19   excusable neglect, or an extraordinary circumstance that justifies relief under Rule 60(b).

20            Second, petitioner presents arguments that the trial judge did not allow certain testimony,

21   that trial counsel failed to present an argument for mitigation at sentencing, and that petitioner is

22   serving time in prison without accruing credits toward an earlier release. Petitioner presents

23   similar arguments in his notice (ECF No. 28). These are all arguments on the merits of

24   1
               http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=37960 (report generated July 18, 2019). This
     case was a petition for extraordinary relief, filed directly with the Nevada Supreme Court. The Nevada Supreme
25   Court denied the petition on March 17, 2016, because petitioner should have filed a post-conviction habeas corpus
     petition in the state district court. On June 20, 2019, more than three years later, the Nevada Supreme Court returned
26   unfiled motions to re-calendar appeals in that case and three other cases.
     2
               Petitioner could simply be using the wrong word, "appeal," to describe what he is trying to do in this action.
27   The method of obtaining relief from a state-court judgment of conviction is not an appeal from the last state-court
     decision; it is a petition for a writ of habeas corpus. Despite his use of the word "appeal," petitioner has used the
28   correct habeas corpus forms in this court.
                                                                 2
 1   petitioner's claims, and they have no relevance to the question of timeliness. They do not provide

 2   any basis for relief from the judgment.

 3           The title of petitioner's "Notice of Petitioner's Intent to Appeal from U.S. District Court's

 4   July 1, 2019 Summary Dismissal of Nevada Supreme Court Appeal 16-69746 and Pet. COA"

 5   (ECF No. 28) has multiple errors that, for the sake of clarity, the court will address. First, the

 6   court did not dismiss this action on July 1, 2019. The court dismissed this action on September

 7   24, 2018. The court did not do anything in this action on July 1, 2019. The only thing that

 8   occurred in this action on July 1, 2019 was the filing of respondents' opposition (ECF No. 27).

 9           III.    Motion for Appointment of Counsel

10           Petitioner has filed a motion for appointment of counsel (ECF No. 24). Because the court

11   has found that petitioner has not presented any reason for relief from the judgment, court also

12   finds that appointment of counsel is not warranted.

13           IV.     Certificate of Appealability

14           To the extent that a certificate of appealability is necessary, reasonable jurists would not

15   find the court's determinations in this order to be debatable or wrong. The court will not issue a

16   certificate of appealability.

17           V.      Conclusion

18           IT THEREFORE IS ORDERED that petitioner's "Petition for C.O.A. from Nevada

19   Supreme Court's Summary Dismissal of Criminal Appeal 16-69746 and for Order to Produce via

20   Televideo from NDOC" (ECF No. 25) is DENIED.

21           IT FURTHER IS ORDERED that petitioner's motion for appointment of counsel (ECF

22   No. 24) is DENIED.

23           IT FURTHER IS ORDERED that a certificate of appealability will not issue.

24           IT FURTHER IS ORDERED that the clerk of the court send petitioner a copy of the

25   docket sheet.

26           DATED this 5th day of August, 2019.
                                                            ________________________________
27                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
28
                                                        3
